DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior objections have been withdrawn in view of the amendments filed 07/07/2022.
The prior rejections under 35 U.S.C. §112(b) have been withdrawn in view of the amendments filed 07/07/2022.
With respect to the rejections under 35 U.S.C. §§102 and 103, Applicant's arguments in the response filed 07/07/2022 (hereinafter, “the response”) have been fully considered but are moot in view of the new rejections under 35 U.S.C. §103 given below.
Applicant amends the specification to amend the definition of the claim term, “glass ceramic.” Since the claim term is given this special definition in the specification (see MPEP 2111), the amendment to the specification thus limits the scope of the claim. Accordingly, claim 1 is considered as having been amended to narrow the claim scope.
Applicant argues that none of Yoon, Shin and Fujiki teach or suggest a mixture of sulfide-based crystalline and sulfide-based glass ceramic as solid electrolytes. Due to the narrower claim scope, Examiner agrees that the special definition now requires that the sulfide-based glass ceramic includes at least some crystalline material. It is not clear if Yoon does or does not disclose this limitation. Regardless, it would have been obvious to have modified Yoon with Fujiki to arrive at the claimed invention.

Claim Interpretation
By amendment to the specification, the claim term, “glass ceramic” is interpreted as meaning a material having an amorphous phase and one or more crystalline phases. The special definition of the specification (pg. 16) also requires that, “[the glass ceramic] is used in the same concept as crystallized glass.” This portion of the special definition is interpreted as being a product-by-process limitation (i.e., the glass ceramic is formed by a glass crystallization process), which does not impact the earlier structural definition of the claim term.


Claim Objections
Claims 17 and 18 are duplicates of each other. The claims have the same dependence on claim 14 and recite the same claim limitations.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US20190198916A1) in view of Fujiki (US20140162138A1).
Regarding claim 1, Yoon teaches an all-solid-state battery (all-solid battery SB, FIG. 1; [0044]) comprising:
	a solid electrolyte layer (solid electrolyte layer 20, FIG. 1; [0044]);
	a positive electrode layer disposed on one side of the solid electrolyte layer (cathode 10, FIG. 1; [0044]); and
	 a negative electrode layer disposed on the other side of the solid electrolyte layer (anode 30, FIG. 1; [0044]), 
wherein at least one of the positive electrode layer and the negative electrode layer is provided with a composite electrode layer comprising an electrode active material and a solid electrolyte (“[t]he cathode 10 may include a first solid electrolyte 21, a second solid electrolyte 22 and a cathode active material…” ([0044]); “[t]he anode 30 may include a first solid electrolyte 21, a second solid electrolyte 22, and an anode active material.” ([0045])), 
wherein the solid electrolyte comprises a mixture (first solid electrolyte 21 and second solid electrolyte 22, FIGS. 2-3) of… a sulfide-based crystalline (first solid electrolyte 21, FIGs. 2-3; “[f]or example, a crystalline sulfide solid electrolyte as the first solid electrolyte 21” ([0053])).  
Yoon may or may not teach wherein the solid electrolyte comprises a mixture of a sulfide-based glass ceramic. In this regard, Yoon discloses second solid electrolyte 22 ([0055]). At [0012], Yoon teaches that the second solid electrolyte may be an amorphous sulfide solid electrolyte. The term is defined as meaning a compound that “does not have a crystal form or defined symmetry” and “lack[s] crystallinity” ([0013]). However, at [0055], Yoon teaches that the amorphous sulfide solid electrolyte is formed in which a crystal structure of a raw material breaks and the binding energy between the elements is weakened, and this suggests that the material may have some crystallinity since the material is formed by a process of breaking a crystalline structure. Moreover, the conductivity of the sulfide electrolyte may be about 10-2 S/cm or less ([0013]), and such electrolytes consisting of amorphous material typically do not have such high conductivities on the order of 10-2 S/cm. 
	For the purposes of this rejection, Yoon is not considered as teaching the glass ceramic limitation of the claim. However, Fujiki teaches the deficient limitation. Fujiki relates to solid-state batteries having a sulfide solid-state electrolyte (abstract) and is thus analogous art.
	Fujiki teaches a sulfide solid-state electrolyte includes an amorphous material and a crystalline material (abstract). Thus, Fujiki teaches using a mixture of electrolyte materials having different degrees of crystallinity, which is analogous to the teachings of Yoon. 
	Fujiki teaches that the solid-state electrolyte may be in an amorphous phase, a glass phase, or have a crystal (glass-ceramic) structure ([0073]). Accordingly, Fujiki teaches that varying degrees of crystallinity in an electrolyte material may be used. Fujiki teaches that the degree of crystallinity impacts the conductivity ([0073]). In particular, Fujiki teaches that the conductivity of a crystalline material is about one order of magnitude greater than an amorphous material ([0073]).
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Yoon with Fujiki to arrive at the claimed invention by substituting the amorphous material of Yoon (second solid electrolyte 22) with a glass-ceramic structure. The skilled person would have been motivated to do so in order to increase the lithium ion conductivity of the solid electrolyte ([0073]).
Regarding claim 2, Yoon in view of Fujiki teach the all-solid-state battery of claim 1 as described above.
Yoon does not explicitly teach wherein the sulfide-based glass ceramic has a Young's modulus of 14 to 20 E/GPa, and the sulfide-based crystalline has a Young's modulus of 22 to 30 E/GPa.  
	However, Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
	In the instant case, the structure of Yoon as modified by Fujiki appears to be identical to that of the claimed structure of claim 1. Thus, the examiner takes the position that absent further amendment to the claim to require sufficient structure to distinguish from Yoon in view of Fujiki, that the claimed properties would inherently meet the claimed Young’s modulus limitations of claim 2.
Regarding claim 3, Yoon in view of Fujiki teach the all-solid-state battery of claim 1 as described above.
Yoon also teaches wherein the solid electrolyte contained in the composite electrode layer includes the sulfide-based crystalline of 10 to 90 weight ratio based on the weight of the mixture of the sulfide-based glass ceramic and the sulfide-based crystalline (“[t]he weight ratio of the first solid electrolyte to the second solid electrolyte may be in the range of about 50:50 to 90:10.” ([0018]); Yoon accordingly teaches that the range of 50 wt. % to 90 wt. % of the sulfide-based crystalline (i.e., first solid electrolyte 21, see rejection of claim 1 above)). Since the prior art range falls within the claimed range, the limitation is taught.
Regarding claim 4, Yoon in view of Fujiki teach the all-solid-state battery of claim 1 as described above.
Yoon also teaches wherein the solid electrolyte contained in the composite electrode layer includes the sulfide-based crystalline of 70 to 80 weight based on the weight of the mixture of the sulfide-based glass ceramic and the sulfide-based crystalline (see Example 1, [0065]). Since the prior art example range falls within the claimed range, the claim limitation is taught.
In the alternative, Yoon teaches that, “[t]he weight ratio of the first solid electrolyte to the second solid electrolyte may be in the range of about 50:50 to 90:10.” ([0018]). Thus, Yoon teaches that the range of 50 wt. % to 90 wt. % of the sulfide-based crystalline (i.e., first solid electrolyte 21, see rejection of claim 1 above). Accordingly, Yoon teaches an overlapping range with the instantly claimed range. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. 
Regarding claims 5 and 6, Yoon in view of Fujiki teach the all-solid-state battery of claim 1 as described above. Yoon also teaches the limitations of claim 5 wherein the sulfide-based crystalline has an argyrodite-type crystal structure (“[p]referably, the first solid electrolyte 21 may include at least one selected from the group consisting of Li6PS5Cl, Li6PS5Br...” ([0053])). See also [0064], Yoon recognizes the Li6PS5Cl material as argyrodite. Yoon also therefore teaches the limitations of claim 6 wherein the sulfide-based crystalline is Li6PS5X, and X is Cl, Br, or I.  
Regarding claim 7, Yoon in view of Fujiki teach the all-solid-state battery of claim 1 as described above. Yoon also teaches wherein the sulfide-based glass ceramic includes lithium sulfide and phosphorus sulfide ([0056]).
Regarding claim 8, Yoon in view of Fujiki teach the all-solid-state battery of claim 7 as described above. Yoon also teach wherein the sulfide-based glass ceramic further includes a lithium salt (the various materials at [0056] includes the halide salt LiI (lithium iodide)).   
Regarding claim 11, Yoon in view of Fujiki teach the all-solid-state battery of claim 1 as described above. Yoon also teaches wherein the positive electrode layer is the composite electrode layer, and the electrode active material contains lithium-transition metal oxide or lithium-transition metal phosphate ([0020]). 
Regarding claim 12, Yoon in view of Fujiki teaches the all-solid-state battery of claim 1 as described above.
Yoon does not explicitly teach wherein the solid electrolyte layer contains a solid electrolyte, and the solid electrolyte contained in the solid electrolyte layer has a different composition from the solid electrolyte contained in the composite electrode layer.
However, Fujiki teaches the deficient limitation. Fujiki relates to solid-state batteries having a sulfide solid-state electrolyte and is thus analogous art. Fujiki teaches the amount of amorphous and crystalline sulfide electrolytes may be different in the anode and cathode ([0028]). Fujiki further teaches a large amount of crystalline solid-state electrolyte may be used in the solid-state electrolyte layer ([0027], see also solid-state electrolyte layer 5 of FIG. 1). Accordingly, Fujiki teaches where different electrolyte compositions may be used in the electrolyte layer relative to either the anode and/or cathode.
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the all-solid battery of claim 1 as taught by Yoon and Fujiki, further with Fujiki, to arrive at the claimed invention wherein the solid electrolyte layer contains a solid electrolyte, and the solid electrolyte contained in the solid electrolyte layer has a different composition from the solid electrolyte contained in the composite electrode layer. The skilled person would have been motivated to form the solid electrolyte layer of higher crystallinity sulfide solid-state electrolyte than that of the anode/cathode, such that, “the formation of pores at the interface of the active material-solid-state electrolyte during the charge and discharge process may be prevented while maintaining high lithium-ion conductivity” ([0027]).
Regarding claim 13, Yoon in view of Fujiki teach the all-solid-state battery of claim 1 as described above. Yoon also teaches wherein the negative electrode layer includes Li, In, Al, Si, Sn, Ti, or any one of these alloys.  (“[t]he anode active material may suitably include at least one selected from the group consisting of graphitizable carbon (soft carbon), non-graphitizable carbon (hard carbon), natural graphite, artificial graphite, silicon (Si) and tin (Sn)” (emphasis added, [0022])).
Regarding claim 14, Yoon teaches a composite electrode (cathode 10 or anode 30, FIG. 1; [0044]); comprising:
	an electrode active material (“[t]he cathode 10 may include a first solid electrolyte 21, a second solid electrolyte 22 and a cathode active material…” ([0044]); “[t]he anode 30 may include a first solid electrolyte 21, a second solid electrolyte 22, and an anode active material.” ([0045])) and 
a solid electrolyte (first and second solid electrolytes 21, 22),
wherein the solid electrolyte comprises a mixture of… and a crystalline solid electrolyte (first solid electrolyte 21, FIGs. 2-3; “[f]or example, a crystalline sulfide solid electrolyte as the first solid electrolyte 21” ([0053])).  
Yoon may or may not teach wherein the solid electrolyte comprises a mixture of a sulfide-based glass ceramic. In this regard, Yoon discloses second solid electrolyte 22 ([0055]). At [0012], Yoon teaches that the second solid electrolyte may be an amorphous sulfide solid electrolyte. The term is defined as meaning a compound that “does not have a crystal form or defined symmetry” and “lack[s] crystallinity” ([0013]). However, at [0055], Yoon teaches that the amorphous sulfide solid electrolyte is formed in which a crystal structure of a raw material breaks and the binding energy between the elements is weakened, and this suggests that the material may have some crystallinity since the material is formed by a process of breaking a crystalline structure. Moreover, the conductivity of the sulfide electrolyte may be about 10-2 S/cm or less ([0013]), and such electrolytes consisting of amorphous material typically do not have such high conductivities on the order of 10-2 S/cm. 
	For the purposes of this rejection, Yoon is not considered as teaching the glass ceramic limitation of the claim. However, Fujiki teaches the deficient limitation. Fujiki relates to solid-state batteries having a sulfide solid-state electrolyte (abstract) and is thus analogous art.
	Fujiki teaches a sulfide solid-state electrolyte includes an amorphous material and a crystalline material (abstract). Thus, Fujiki teaches using a mixture of electrolyte materials having different degrees of crystallinity, which is analogous to the teachings of Yoon. 
	Fujiki teaches that the solid-state electrolyte may be in an amorphous phase, a glass phase, or have a crystal (glass-ceramic) structure ([0073]). Accordingly, Fujiki teaches that varying degrees of crystallinity in an electrolyte material may be used. Fujiki teaches that the degree of crystallinity impacts the conductivity ([0073]). In particular, Fujiki teaches that the conductivity of a crystalline material is about one order of magnitude greater than an amorphous material ([0073]).
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Yoon with Fujiki to arrive at the claimed invention by substituting the amorphous material of Yoon (second solid electrolyte 22) with a glass-ceramic structure. The skilled person would have been motivated to do so in order to increase the lithium ion conductivity of the solid electrolyte ([0073]).
Regarding claims 15 and 16, Yoon in view of Fujiki teach the all-solid-state battery of claim 1 and the composite electrode of claim 14 as described above. Yoon also teaches the limitations of claim 15 wherein the sulfide-based crystalline has an argyrodite-type crystal structure (“[p]referably, the first solid electrolyte 21 may include at least one selected from the group consisting of Li6PS5Cl, Li6PS5Br...” ([0053])). See also [0064], Yoon recognizes the Li6PS5Cl material as argyrodite. Yoon also therefore teaches the limitations of claim 16 wherein the sulfide-based crystalline is Li6PS5X, and X is Cl, Br, or I.  
Regarding claim 19, Yoon in view of Fujiki teach the composite electrode of claim 14 as described above.
Yoon does not explicitly teach wherein the solid electrolyte contains 70 to 80 parts by weight of the crystalline solid electrolyte and 20 to 30 parts by weight of the glass ceramic solid electrolyte.
However, Yoon teaches that, “[t]he weight ratio of the first solid electrolyte to the second solid electrolyte may be in the range of about 50:50 to 90:10.” ([0018]). Thus, Yoon teaches that the range of 50 to 90 wt. % of the sulfide-based crystalline (i.e., first solid electrolyte 21, see rejection of claim 14 above) and 10 to 50 wt. % of the sulfide-based glass ceramic (i.e., second solid electrolyte 22, see rejection of claim 14 above). Accordingly, Yoon teaches an overlapping range with the instantly claimed range. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I.
Regarding claim 20, Yoon in view of Fujiki teach the composite electrode of claim 14 as described above. Yoon also teaches wherein the electrode active material contains lithium-transition metal oxide or lithium-transition metal phosphate ([0056]).
Claims 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US20190198916A1) in view of Fujiki (US20140162138A1), and further in view of Shin (KR20180000087A). 
Regarding claim 9, Yoon teaches the all-solid-state battery of claim 7 as described above. 
Yoon does not specifically teach wherein the sulfide-based glass ceramic includes 70 to 80 mol% of the lithium sulfide, 20 to 25 mol% of the phosphorus sulphide, and 0 to 5 mol% of a lithium salt.  
However, Shin teaches the deficient limitation. Shin relates to sulfide solid electrolytes (abstract) and is thus analogous art.
Shin teaches a glass ceramic having 74-75 mol% lithium sulfide, 20-22 mol% of phosphorous sulfide (P2S5), and 3-5 mol% of lithium sulfate (see claim 6). The disclosed ranges overlap with that of claimed ranges. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. 
In view of the teachings of Yoon and Shin as described above, the prior art teaches each element claimed, although not in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. The skilled person could have combined the glass ceramic taught by Shin with Yoon in view of Fujiki by utilizing the glass ceramic of Shin as the second solid electrolyte.
In doing so, each element would have performed the same function as they do separately. That is, the glass ceramic of Shin would perform the same function of the amorphous sulfide solid electrolyte of Shin, and the combination would have predictably led to a functioning all-solid state battery with reduced lithium dendrite growth (Yoon, [0061]). See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Thus, it would have been obvious before the effective filing date of the claimed invention to have combined the all-solid state battery of claim 7 as taught by Yoon with Shin according to known methods to yield predictable results and arrive at the claimed invention wherein the sulfide-based glass ceramic includes 70 to 80 mol% of the lithium sulfide, 20 to 25 mol% of the phosphorus sulphide, and 0 to 5 mol% of a lithium salt.  
Regarding claim 10, Yoon in view of Fujiki and Shin teach the all-solid-state battery of claim 9 as described above. Yoon in view of Shin necessarily teach wherein the lithium salt is lithium sulfate. See rejection of claim 9 above.
Regarding claims 17 and 18, Yoon in view of Fujiki teaches the composite electrode of claim 14. Yoon also teaches wherein the glass ceramic solid electrolyte is a sulfide-based glass ceramic represented by the following Chemical Formula 1 as shown below.
Chemical Formula 1 requires: (100-y)(xLi2S-(1-x)P2S5)-y(salt), where x is 0.5 to 0.8, and y is 0 to 5.  
However, Shin teaches the deficient limitation. Shin relates to sulfide solid electrolytes (abstract) and is thus analogous art.
Shin teaches a glass ceramic having 74-75 mol% lithium sulfide, 20-22 mol% of phosphorous sulfide (P2S5), and 3-5 mol% of lithium sulfate (see claim 6). The disclosed ranges fall within the scope of Chemical Formula 2: yLi2S-(100-y-x) P2S5-x(salt), where y is 50 to 80, and x is 0 to 5, with y being equal to 74-75, and x being equal to 3-5.
In view of the teachings of Yoon and Shin as described above, the prior art teaches each element claimed, although not in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. The skilled person could have combined the glass ceramic taught by Shin with Yoon by utilizing the glass ceramic of Shin as the second solid electrolyte 22 of Shin. In doing so, each element would have performed the same function as they do separately. That is, the glass ceramic of Shin would perform the same function of the amorphous sulfide solid electrolyte of Shin, and the combination would have predictably led to a functioning all-solid state battery with reduced lithium dendrite growth (Yoon, [0061]). See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Thus, it would have been obvious before the effective filing date of the claimed invention to have combined the all-solid state battery of claim 7 as taught by Yoon with Shin according to known methods to yield predictable results and arrive at the claimed invention wherein the glass ceramic solid electrolyte is a sulfide-based glass ceramic represented by Chemical Formula 2 (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721